Citation Nr: 1331478	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  07-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by dizziness. 

2.  Entitlement to service connection for panic disorder, also claimed as secondary to a dizziness disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to March 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran had a hearing before the Board in July 2009 and the transcript is of record. 

The case was brought before the Board in November 2009 and again in August 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him appropriate VA examinations.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal. 

The Board notes the Veteran also perfected appeals seeking entitlement to service connection for left ear hearing loss and a low back disorder.  During the pendency of this appeal, the left ear hearing loss claim was granted in a February 2011 rating decision.  In an August 2011 Board decision, the low back disorder claim was denied.  Accordingly, these issues are no longer before the Board. 


FINDINGS OF FACT

1.  The competent, credible and persuasive evidence fails to establish that the Veteran has a disorder manifested by dizziness related to any event, injury or disease incurred during his military service.  

2.  The competent, credible and persuasive evidence fails to establish that the Veteran has an acquired psychiatric disorder related to any event, injury or disease incurred during his military service, or due to, caused by, or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  A disorder manifested by dizziness was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012). 

2.  An acquired psychiatric disorder was not incurred in or aggravated by the Veteran's military service and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2006), (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 


I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The notice requirements were met in this case by letters sent to the Veteran in April 2005, March 2006, and November 2009.  Those letters advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 and November 2009 letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board notes that the letters provided to Veteran, although compliant as to content, were not compliant as to timing as the March 2006 and November 2009 notice letters were sent after the initial rating decision.  However, the Board finds that any deficiency as to timing has been cured by appropriate notice and subsequent adjudication in March 2011 and March 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication). 

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran's service treatment records and records associated with his Social Security Administration (SSA) disability claim are in the claims file.  Private medical records identified by the Veteran have been obtained and associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The RO provided the Veteran an appropriate VA examination in December 2009 with respect to his claim for a disorder manifested by dizziness.  In September 2011, the Veteran was also provided VA examinations for the dizziness and psychiatric disorders.  The examinations and opinions are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no competent, credible and persuasive evidence that the claimed conditions may be associated with the Veteran's military service.  This is discussed in more detail below. 

Moreover, in obtaining the September 2011 VA compensation examinations, the Board is also satisfied that there has been compliance with its August 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, the Veteran provided relevant testimony during the hearing before the undersigned in July 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claims.  The Veteran described the symptoms associated with his disabilities.  Following the hearing, the Board sought additional development regarding the claims, and to obtain any updated treatment records.  As such, the Board finds that the hearing discussion did not reveal any evidence that might be available, but was not associated with the claims file. 

Therefore, the Board is satisfied that VA has provided all notice and assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

II.  Service Connection Claims

The Veteran asserts that he suffers from a disorder manifested by dizziness and an acquired psychiatric disorder that are related to his active service.  In the alternative, he claims the dizziness disorder is secondarily related to his service-connected left ear hearing loss disability, and the psychiatric disorder is secondarily related to his dizziness disorder.  When determining service connection, all potential theories of entitlement, direct, presumptive, and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); See Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker at 1334.

A second way to establish direct service connection is set forth in § 3.303(b).  In Walker, the Court of Appeals for the Federal Circuit (Federal Circuit) found that, unlike subsection (a), which is not limited to any specific condition, subsection (b) is restricted to chronic diseases.  "If a veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. at 1335-36.

In addition, the Federal Circuit found that subsection (b) provides a second route by which service connection can be established for a chronic disease, which is if "evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336.  Furthermore, the Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a veteran's chronic disease is either shown or noted.  Id. at 1336-39. 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b) (2010).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board notes that neither of the Veteran's claimed conditions are enumerated chronic diseases listed in 38 C.F.R. § 3.309(a).  Consequently, consideration of service connection solely based upon chronicity in service or continuity of symptomatology since service pursuant to § 3.303(b) is not warranted.  Likewise, consideration of presumptive service connection pursuant to § 3.307(a) is not warranted.

The Veteran states he slipped and fell on ice while in the military, which ultimately led to his left ear hearing loss disability, since granted.  Additionally, he asserts that, at the time, he suffered a blow to the head also causing persistent and constant dizziness, which he has had ever since.  He further claims his persistent dizziness eventually led to chronic panic attacks.

As previously acknowledged by the Board in the August 2011 remand, the Veteran's service treatment records confirm he slipped and fell on January 23, 1967, and he complained of back pain.  The records further confirm he was found on January 30, 1967, to have profound deafness of the left ear.  The Board further notes the Veteran is currently service connected for left ear hearing loss.  While a head injury is not detailed or specifically indicated in the Veteran's service treatment records, the Board finds the Veteran's testimony that he hit his head at the time of the 1967 fall credible and generally consistent with the medical evidence, especially in light of his left ear hearing loss.  However, there were no complaints of dizziness, vertigo, or any other associated symptoms at the time of the 1967 slip and fall incident.  

Following service, in July 1979, the Veteran was in a boating accident with his daughter, which he has said he barely survived.  In February 1980, the Veteran sought treatment with a private physician complaining of dizzy spells since the July 1979 boating accident.  He further indicated he was anxious and depressed.  This physician seemed to imply within this statement that the Veteran's dizzy spells may be a manifestation of his anxiety.  

Private treatment records from various physicians dated from 1990 to 1993 similarly indicate the Veteran's anxiety, depression and nervousness to be the likely etiological factor responsible for the Veteran's dizzy spells or "light-headedness." 

In contrast, however, a private ear disease physician (ENT), diagnosed the Veteran with endolymphatic hydrops (edema of the inner ear) in September 2000.  In May 2001, this ENT recommended surgery for the Veteran's endolymphatic hydrops, which he indicated in his treatment note he would need if he wants his dizziness to get better.  It is noted that, at that time, the Veteran complained of a 21 year history of dizziness that did not seem to improve with more conservative treatment, so back to 1979, which coincides with the timing of the post-service boating accident.  

A December 2009 VA neurological examination was conducted in an attempt to diagnose the Veteran's disorder and to provide an etiological opinion.  However, following a review of the claims file and a physical examination of the Veteran, the examiner determined that there was insufficient evidence to warrant an acute diagnosis.  An MRI of the Veteran's brain indicated a small retention cyst, but was otherwise normal.  The December 2009 VA examiner did not render an opinion as to whether the Veteran currently has an inner ear disease, to include endolymphatic hydrops, responsible for his complaints of dizziness or whether his psychiatric diagnoses are responsible for his dizziness.  Indeed, the December 2009 VA examiner did not reconcile any of the conflicting medical evidence in the record.  Rather, the December 2009 VA examiner merely ruled out any neurological abnormality responsible for the Veteran's complaints.  The December 2009 VA examiner did not provide a medical opinion concerning the associated symptoms of dizziness.   

Consequently, in August 2011, the Board remanded this claim for a new VA examination on the determinative issue of causation, including whether the Veteran's dizziness may be due to, caused by, or aggravated by his now service-connected left ear hearing loss disability.  

In September 2011, in compliance with the August 2011 remand directives, VA examinations and opinions pertaining to the Veteran's claim for dizziness and panic attacks were obtained.  Upon ear, nose and throat examination, the examiner noted the Veteran's tympanic membranes were intact and his ear canals clear.  The examiner determined that the Veteran's lightheadedness and dizziness is of unclear etiology with onset in the late 1970's.  Importantly, the examiner stated that the Veteran's complaints do not fulfill the criteria for a diagnosis of endolymphatic hydrops, vertigo, or Meniere's disease.  The examiner also stated that the onset of the Veteran's dizziness and lightheadedness appears to be in 1979 around the time of the boating accident, or slightly before.  He opined, therefore, that it is less likely as not that the lightheadedness and dizziness are due to the 1967 slip and fall injury during which he struck his head because of the greater than 10 year time lapse between the incident and the date of onset, as well as the fact the Veteran does not meet the criteria for vertigo, lymphatic hydrops or other ear pathology.  Furthermore, the examiner opined that it is less likely as not that the Veteran's dizziness and lightheadedness is aggravated by his service-connected left ear hearing loss.  

The Board finds the September 2011 VA examiner's opinion to be highly probative.  It is thoroughly explained and based on a complete and accurate review of the claims folder.  Cf. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Also compelling, no medical professional has ever linked the Veteran's dizziness, or any associated symptoms, to his military service or to the now service-connected left ear hearing loss.  

As such, there is no medical evidence of a nexus (i.e., link) between the Veteran's dizziness and lightheadedness and either the 1967 in-service slip and fall incident or the service-connected left ear hearing loss.  Velez, 11 Vet. App. at 158.  See also Wallin, 11 Vet. App. at 512, and McQueen, 13 Vet. App. 237 (competent medical nexus evidence is required to associate any given disorder with a service-connected disability).  As discussed above, the September 2011 VA examiners specifically opined that the Veteran's dizziness and lightheadedness was neither due to, the result of, or aggravated by his service-connected left-ear hearing loss disability, nor was the result of the 1967 slip and fall incident, and included sound supporting rationale.  

The Board notes that the Veteran is also receiving SSA disability benefits primarily for his psychiatric diagnoses.  The Veteran was afforded a September 1995 SSA disability examination.  At that time, the Veteran complained of panic attacks and dizziness and noted he was discharged from the Navy because of "ear problems."  He further indicated he worked for 27 years until 1993 when he had to leave due to his dizziness, panic attacks and agoraphobia making him "accident prone."  The examiner determined that the Veteran was not truly suffering from "vertigo," but rather "light headiness" causing him to pass out.  The examiner further noted the Veteran's heart rate drops when he has panic attacks, which causes the dizziness.  The examiner ultimately diagnosed the Veteran to have panic disorder with agoraphobia and obsessive compulsive personality traits.  Similar to other records, the SSA examiner attributed the Veteran's dizziness as a manifestation of his panic disorder.  In any event, there was no attribution of these disorder to the Veteran's military service.  Moreover, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  

Concerning the Veteran's claim of entitlement to service connection for a panic disorder, at his hearing before the undersigned in July 2009, the Veteran made clear that he is only seeking secondary service connection to dizziness for this claim.  He does not claim, and the evidence does not suggest, that he experienced panic attacks during service.  Indeed, the Veteran told his psychiatrist in April 1990 that they began in 11 years before, in other words in 1979, which was 12 years after service.  See April 1990 private treatment note.  

As previously noted, there was conflicting medical evidence with regard to the Veteran's current diagnoses and etiology, especially as to whether the Veteran's complaints were symptoms of a psychiatric disorder.  Therefore, in an attempt to reconcile the conflicting evidence, a VA psychiatric examination was conducted in September 2011.  

At the September 2011 VA mental disorders examination, the VA examiner provided a diagnosis of undifferentiated somatoform disorder, since the Veteran did not meet the criteria for panic disorder or any specific anxiety disorder.  After a review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran to have an undifferentiated somatoform disorder because the Veteran did not report symptoms consistent with panic attacks and, therefore, did not meet criteria for a panic disorder or any specific anxiety disorder.  The examiner opined that it is at least as likely as not that it aggravates his complaints of dizziness and lightheadedness.  Further, the examiner opined that the somatoform disorder is less likely as not related to the 1967 in-service slip and fall incident, or the 1979 boating accident.  He explained that somatoform disorders are not caused by stressful events or injuries.  There is no exact etiology for somatoform disorders.  It is thought that somatoform disorder likely develops from a combination of personality features, cognitive factors, and prior learning.  Some research suggests that people with histrionic personality traits are more prone to develop somatoform disorder.  With regard to cognitive factors, people with somatoform disorder may pay too much attention to bodily sensations, make catastrophic conclusions when they experience minor symptoms; and have distorted ideas about health.  With regard to learning, people with somatoform disorder may learn to adopt the sick role because they are around others who are sick and see how they are reinforced for being sick.

Consequently, the VA examiner's opinions are against finding that the Veteran's current psychiatric disorder is either a result of the in-service 1967 slip and fall incident or caused or aggravated by his dizziness and lightheadedness as he claims.  The Veteran has not submitted any opposing medical opinions to support his contentions.  Hence, the service connection on a direct basis is not warranted.  Moreover, since the Board is denying entitlement to service connection for a disorder manifested by dizziness, there is no disability to which this claim may be secondarily related.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board has considered the Veteran's assertions that his dizziness and lightheadedness is due to his military service, or is secondary to his service-connected left ear hearing loss disability.  Further, the Board has considered the Veteran's claims that he suffers from a panic disorder as secondary to this dizziness and lightheadedness.  However, as a layperson, the Veteran is not competent to give a medical opinion or a diagnosis regarding these disorders as they are of a complex medical nature.  In this regard, he is competent to testify to symptomatology, but is not competent to diagnose a specific disorder associated with dizziness or panic attacks.  Therefore, while the Veteran is competent to report symptoms observable to a layperson; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of his dizziness or panic attacks.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In making this decision, the Board finds that the question regarding the potential relationship between the Veteran's dizziness and his left ear hearing loss, as well as between dizziness and his panic attacks, to be complex in nature and thus he is not competent to render diagnoses or etiology opinions related to those conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that service connection is warranted for a disorder manifested by dizziness or a panic disorder (or any other psychiatric disorder), under any theory of entitlement.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a disorder manifested by dizziness is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.





____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


